Hamer, J.,
dissenting.
In the majority opinion it is said: “It is assumed for the purpose of this decision that Hankins assaulted the plaintiff, and that the evidence justifies the recovery against him.” It is further said: “It is alleged, and we assume the jury were justified by the evidence in finding, that Hankins rebuked the plaintiff for his manner of performing the service, and, in anger and without cause, threw some articles, which were for use in the business, at plaintiff, which caused the plaintiff’s injuries.” The majority opinion takes the view that the evidence fails to warrant the suggestion in plaintiff’s brief that Burroughs anticipated Hankin’s conduct.
Whether the act of Hankins was within the scope of his employment is an important question to be ascertained from the evidence. It is also important whether Burroughs knew that Hankins was quarrelsome and accustomed to treat men with violence who were under his direction in the restaurant. These questions were for the jury and, as I think, from an examination *208of the evidence, were probably rightly determined. The jury found for the plaintiff.
Let us' first' examine the evidence and see whether Hankins had the support of his employer, Burroughs, in the supervision which he attempted to exercise and in the discipline he undertook to administer. Hankins appears to have slapped a man named Bradley, and to have thrown him under the stairway. Bradley seems to have been a very small man. Burroughs seems to have known about it, because Bradley came out into the dining-room with his head bleeding. Burroughs appears to have been in the house at that time. John Downing was an old man and a helper. Hankins “got hold of him, jerked his apron off; he threw him out of the door and threw his apron after him.” The witness thinks, that Burroughs was around the restaurant at that time. The witness seems to have thought that Hankins was violent. “I seen him slam things around there. One instance, I-seen him, an old gentleman there by the name of Colonel that was working. He slammed his knife down on the platform, and scared the old man, and he jumped over against a barrel.” The old man claimed that he ruptured himself, and the witness saw him after that when “he was bandaged up.” The witness recites that “the old Coloonel was washing dishes there and did not hear very well. Lou hollered over after him for some dishes or something, and the old man did not seem to pay any attention to him, and he (Hankins) threw the ribs that was cut off the rest of the piece at the old gentleman, and it went through the window open right above his head where, if he had straightened up, he would have been hit.” The witness says that Burroughs had to put the window in, and that “he knew that Lou broke it; that is all.” The witness testified that he had heard these assaults discussed in Burroughs’ hearing; “it would be amongst ourselves, in hearing distance.” It does not appear that Burroughs found *209fault with Hankins for making these assaults. He seems to have been violent in his conduct. The witness saw him “kick the meat block out of the house.” Then he picked up the beef steak “and threw it on the .range.” p Hankins assaulted W. A. Heskett. Heskett testified that he had a conversation with Burroughs immediately after the assault. Heskett asked him if he (Haskett) should work. “He says, ‘You stay here until I come up,’ and he went down stairs,' and when he came up I went back in the kitchen, and he says, ‘I want you fellows to forget about this.’ ” It appears that Heskett wanted to know who should pay for the dishes, that were broken when Hankins and Heskett had an affray. The plaintiff offered to show that Hankins paid for all the dishes that were broken that time amounting in value to $5. There was an objection which was sustained. The money appears to have been paid to the defendant Burroughs. If admitted, this would have shown that Burroughs knew something of Hankin’s disciplinary tendencies.
Burroughs testified: “Why, he (Hankins) was in charge of my kitchen, in charge of everybody that was in that kitchen any time and all the time.” “Q. Now, this man Hankins, according to your system there, had charge of every one connected with that kitchen? A. Yes, sir.” The altercation between Hankins and Allertz arose over the bringing out of an order for spinach. Burroughs seems to have wanted Allertz to bring out the spinach. “Q. And Hankins wanted it brought out? A. We both wanted it brought out. Q. And it was over the bringing out of that order that the altercation arose between Allertz and Hankins? A. Yes, sir.” Burroughs seems to have paid a hospital bill of $1.50 at St. Elizabeth Hospital. He also seems to have paid $4 for a hack to .convey his wife. That these violent exhibitions of temper could have gone on without Burroughs knowing it seems unreasonable. I think the evidence clearly shows that Burroughs *210knew that Hankins was violent, and Hankins appears to have justified the conclusion of the jury. I am not quite sure' that the evidence warrants the conclusion that Burroughs anticipated that Hankins would administer the chastisement which he did administer to the plaintiff. Of course, he could not justify the defendant Hankins in throwing a bowl at the plaintiff and breaking his skull or otherwise injuring him. Hankins was probably very efficient, and appears to have entertained strong ideas touching his right to administer chastisement to the waiters by the exercise of personal violence. The evidence appears to show that he had on several former occasions asserted his physical superiority on behalf of his employer.
In the majority opinion “there is no effort to justify the conduct of Hankins, and it is contended, apparently, that because the plaintiff knew Hankins’ violent character therefore he assumed the risk. It is said in the opinion: “The plaintiff’s own evidence shows that he was familiar with the character and conduct of Hankins, and still continued in the employment without making any objection or complaint to the defendant Burroughs. He cannot, therefore, avail himself of this supposed negligence on the part of Burroughs.” "Whatever this may mean, it is not sufficient justification of the conduct of Burroughs in keeping this sort of a man in his employ. He ought not to be allowed to do so without paying the damage which the plaintiff sustained.
“W7here, in an action at law, the evidence is conflicting, it is not the province of this court to examine it further than to see that there is sufficient evidence to justify the conclusion reached.” Young v. Kinney, 85 Neb. 131. That the judgment should not be set aside, see City of Omaha v. Houlihan, 72 Neb. 326; Shirley v. City of Minden, 84 Neb. 544; Tillson v. Holloway, 94 Neb. 635; First Nat. Bank. v. Hedgecock, 87 Neb. 220; Roden v. Williams, 100 Neb. 46; Dohner v. *211Barr, 100 Neb. 172; Mundy v. Meyer, 100 Neb. 296; Shapiro v. Omaha & C. B. Street R. Co., 100 Neb. 452; Holmvig v. Dakota County, 90 Neb. 576; Smith v. Chicago, St. P., M. & O. R. Co., 99 Neb. 719;
Tbe district judge seems to have carefully and fairly submitted tbe ease to the jury upon a conflict of testimony, and it seems that the verdict ought not to be disturbed, and that the judgment of the district court should be affirmed.